Exhibit 10.1

WAFER SUPPLY AGREEMENT AMENDMENT NO. 4

This Fourth Amendment to the WAFER SUPPLY AGREEMENT (this “Fourth Amendment”),
dated as of March 30, 2014, amends that certain Wafer Supply Agreement, dated
March 2, 2009 (the “Original WSA,” as amended to the date hereof including this
Fourth Amendment, the “Agreement”) by and among (i) Advanced Micro Devices,
Inc., a Delaware corporation (“AMD”); (ii) with respect to all of the provisions
in the Agreement other than those in Sections 5.5(a), 6.2 and 7.3(a) of the
Agreement and the related provisions of the Agreement in connection with sales
activities only (though without limiting FoundryCo’s guarantee obligations
pursuant to Section 15.7 of the Agreement), GLOBALFOUNDRIES Inc., an exempted
company incorporated under the laws of the Cayman Islands (“FoundryCo”), on
behalf of itself and its direct and indirect wholly-owned subsidiaries,
including all FoundryCo Sales Entities and FoundryCo Manufacturing Entities, as
further set forth in the Agreement; and (iii) subject to FoundryCo’s guarantee
obligations pursuant to Section 15.7 of the Agreement, GLOBALFOUNDRIES U.S.
Inc., a Delaware Corporation (“USOpCo”), which is a party to the Agreement
solely with respect to Sections 5.5(a), 6.2 and 7.3(a) of the Agreement and the
related provisions of the Agreement in connection with USOpCo’s sales activities
(AMD, FoundryCo and USOpCo are collectively referred to herein as the
“Parties”). Capitalized terms used in this Fourth Amendment without definition
shall have the meanings set forth in the Original WSA and in Wafer Supply
Agreement Amendment No. 1 dated as of April 2, 2011, Wafer Supply Agreement
Amendment No. 2 dated as of March 4, 2012 (the “Second Amendment”) or Wafer
Supply Agreement Amendment No. 3 dated as of December 6, 2012 (the “Third
Amendment”), as applicable.

WHEREAS, the Parties wish to set forth their agreement with respect to certain
pricing and other terms of the Agreement regarding certain wafers to be
delivered by FoundryCo to AMD including (i) AMD’s commitment to purchase and pay
for, in the form of a take-or-pay obligation, a total of [****] Production
Wafers containing MPU Products or GPU Products during the period from January 1,
2014 through December 31, 2014 (the “2014 Period”) and (ii) AMD’s commitment to
satisfy certain tape out obligations with respect to GPU Products from
January 1, 2014 and thereafter.

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree as follows:

 

  1. AMENDMENTS RELATED TO PRODUCT AND PRODUCT PRICING

 

  (a) 2014 MPU Volume and Product Pricing

(i) Notwithstanding Section 7.1 and Exhibit A of the Original WSA, Section 2(c)
of the Third Amendment and except as otherwise specifically provided below in
this Section 1(a), AMD commits, during the 2014 Period, to purchase and pay for,
in the form of a take-or-pay obligation, the Production Wafers containing MPU
Products specified in Exhibit A of this Fourth Amendment in accordance with the
schedule, amounts and pricing set forth therein. For the purpose of this Fourth
Amendment, the term Production Wafer may include Wafers that have been [****].

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

(ii) In the event that, due to a [****], FoundryCo fails to [****] for either
[****] as set forth in Exhibit A of this Fourth Amendment during the 2014
Period, then FoundryCo agrees to provide AMD with [****] (as defined below)
[****] for any and all such failures.

(iii) Commencing [****], 2014, pricing for [****] Production Wafers during the
2014 Period shall be [****] based on [****] as set forth in Exhibit A of this
Fourth Amendment. In the event that a [****] occurs with respect to [****] for
any quarter in the 2014 Period, FoundryCo shall provide [****] in the form of
[****], and FoundryCo will [****]. FoundryCo and AMD will meet monthly to
discuss [****]. At the monthly meeting, FoundryCo and AMD will agree in writing
on [****].

(iv) As used in this Fourth Amendment:

(1) [****] and [****] shall mean the current Products named [****] and [****],
respectively, that have been taped out with FoundryCo on [****] technology as at
the date hereof, and excludes re-designs (other than as necessary to correct
design deficiencies or to improve manufacturability), derivative or future
related products.

(2) “[****]” with respect to a particular Product shall mean [****]. The Parties
agree that [****].

(3) “[****]” shall mean the [****].

(4) “[****]” shall mean [****].

(5) “[****]” shall mean [****].

(6) “[****]” for a particular time period and Product shall mean [****] for such
Product contemplated by the [****], and FoundryCo and AMD will agree on which
and on how [****]. Notwithstanding the forgoing, to the extent [****]. For the
avoidance of doubt, AMD and FoundryCo agree that [****].

For the avoidance of doubt, (A) [****], and (B) [****]; provided, however, if
[****].

(7) “[****]” means [****].

(v) AMD and FoundryCo will meet at least monthly to discuss and agree in writing
on [****], and AMD will provide FoundryCo a copy of any applicable [****]. If
FoundryCo and AMD mutually agree in good faith

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

2



--------------------------------------------------------------------------------

that the [****], then [****]. If FoundryCo and AMD despite good faith efforts
are unable to mutually agree within [****] of the applicable monthly meeting
that [****], then such disagreement will be escalated to the following
individuals for resolution within [****]. [****].

(vi) For the purposes of Section 1(a)(ii) and (iii) above:

(A) [****] for a particular Product shall [****] for such Product, [****].

(B) In the event [****].

(C) [****].

(D) [****].

(E) [****], provided that if [****].

(vii) For the avoidance of doubt, [****].

(viii) FoundryCo and AMD agree that their respective CEO’s shall meet no later
than [****], 2014 to discuss in good faith their respective performance and any
issues under the Agreement, including their compliance with the terms set forth
in this Fourth Amendment. Such discussion shall address, among other things,
[****].

 

  (b) 2014 GPU Volume and Product Pricing

In accordance with Section 7.1(b) of the Agreement, as amended in
Section 1(d)(ii) below, during the 2014 Period AMD commits to purchase and pay
for, in the form of a take-or-pay obligation, the Production Wafers containing
GPU Products specified in Exhibit A of this Fourth Amendment in accordance with
the schedule, amounts and pricing set forth therein.

 

  (c) Payment Terms, Product Forecasts, Purchase Orders and Invoicing

(i) The purchase price for the 2014 MPU and GPU Production Wafers shall be paid
in accordance with the payment provisions set forth in the Agreement, subject to
the following modifications: (X) FoundryCo shall accept [****]-day payment terms
from January 1, 2014 through [****], 2014 subsequent to which the payment terms
shall revert to the Original WSA payment terms (i.e. [****]-days); provided that
in case of any late payments that have not been cured by AMD within [****]
business days of AMD’s receipt or deemed receipt (in case of a fax with
electronic confirmation of receipt) of a written notice of non-payment, in
addition to any remedies or other terms as set forth in the Agreement, the
payment terms shall revert immediately to the Original WSA payment terms (i.e.
[****]-days), and (Y) AMD shall pay

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

3



--------------------------------------------------------------------------------

FoundryCo a [****] payment by [****], 2014 for all Products delivered to AMD
prior to [****], 2014, the payment for which has not been received as of [****],
2014. Any written notice of non-payment pursuant to this Section 1(c)(i) shall
be sent by FoundryCo’s Chief Financial Officer or Chief Accounting Officer and
addressed to the attention of AMD’s Chief Financial Officer and Treasurer (AMD,
One AMD Place, Sunnyvale, CA 94088, Fax: [****], with a copy sent via email on
the same day to the following email addresses: [****] and [****]). For avoidance
of doubt, the purchase price for all Wafers delivered during [****] period shall
be paid on [****], 2014 in accordance with the payment provisions as set forth
in the Third Amendment.

(ii) AMD hereby agrees that it will comply in full with the provisions related
to monthly binding forecasts as set forth in the Agreement, beginning with the
delivery on the date hereof of a binding forecast meeting the requirements set
forth in the Agreement. AMD acknowledges and agrees that FoundryCo may rely on
such forecasts for the purposes of scheduling manufacturing and other resources
in accordance with the terms of the Agreement.

(iii) AMD agrees to provide FoundryCo detailed Product mix information and
purchase orders (A) on the date hereof, for all 2014 MPU and GPU Production
Wafers set forth in Exhibit A scheduled for delivery in the [****] and in the
[****] quarters of 2014, (B) within [****] business days of execution of this
Fourth Amendment, for all 2014 MPU and GPU Production Wafers set forth in
Exhibit A scheduled for delivery in the [****] quarter of 2014, and (C) by
[****], 2014, for all 2014 MPU and GPU Production Wafers set forth in Exhibit A
scheduled for delivery in the [****] quarter of 2014. Notwithstanding the
foregoing or any other provision of this Agreement or any purchase order to the
contrary, FoundryCo acknowledges and agrees that AMD may update actual Product
mix information in accordance with AMD’s [****] process (currently referred to
as the Universal Order Book process), by which AMD will provide FoundryCo
updated Product mix information by [****].

(iv) FoundryCo may at its option [****]. FoundryCo shall have the option of
selecting the location for storage of such Production Wafers at either
FoundryCo’s own premises or at a third party’s premises subcontracted by
FoundryCo, provided that such third party is obligated to maintain the Wafers in
accordance with industry standards. [****] shall bear the storage costs of any
2014 MPU and GPU Production Wafers set forth in Exhibit A stored at [****].
[****]. FoundryCo agrees to use reasonable commercial efforts to properly store
such Production Wafers in accordance with applicable industry standards and
[****] in accordance with this Section 1(c)(iv). FoundryCo agrees that it will
deliver to storage pursuant to this Section 1(c)(iv) only 2014 MPU and GPU
Production Wafers that met the applicable [****] determined as provided in the
Agreement at the time [****] and that Section 9 of the Agreement shall apply to
the Production Wafers placed in storage

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

4



--------------------------------------------------------------------------------

pursuant to this Section 1(c)(iv), including for any Production Wafers that do
not meet such [****]. In the event of capacity constraints relating to [****],
FoundryCo may deliver to storage 2014 MPU and GPU Production Wafers [****]. The
applicable [****] for such wafers upon [****] shall be the [****] of such wafers
[****]. Title and risk of loss of any stored Production Wafers shall remain with
FoundryCo until delivered to AMD in accordance with the applicable delivery
schedule and terms for such Production Wafers.

(v) If and to the extent that AMD has not delivered the applicable Product mix
information relating to 2014 MPU or GPU Production Wafers in accordance with the
dates set forth in Section 1(c)(iii), then FoundryCo may manufacture such
Production Wafers based on the most recent Product mix information provided by
AMD from the Universal Order Book process; provided, that if AMD had not
previously made available the contemplated Product mix information FoundryCo may
develop and submit its plan for production of Products to AMD for discussion,
and in the absence of a definitive response by AMD within [****] of receipt of
such plan FoundryCo may manufacture such 2014 MPU or GPU Production Wafers based
on its proposed plan and AMD shall be obligated to take delivery of and pay for
such Wafers pursuant to the payment provisions set forth in the Agreement. If
and to the extent that AMD has not delivered purchase orders for specified 2014
MPU and GPU Production Wafers in accordance with the dates set forth in
Section 1(c)(iii), then FoundryCo shall thereafter have the right to send an
invoice to AMD at the time when the applicable specified 2014 MPU or GPU
Production Wafers are delivered reflecting the price of the applicable
Production Wafers for which such purchase orders have not been provided,
calculated in accordance with Exhibit A.

 

  (d) [****]

(i) Notwithstanding the terms of Section 2.1(c) of the Agreement (it being
understood that the cooperation and information-sharing provisions of clause vi.
and the provisions of clause viii., will continue to apply), the parties agree
as follows:

(1) With respect to GPU Products [****].

(2) With respect to GPU Products [****].

(3) With respect to GPU Products [****].

(4) With respect to GPU Products [****]. In addition, [****].

(5) With respect to GPU Products [****].

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

5



--------------------------------------------------------------------------------

(ii) Section 7.1(b) of the Agreement shall be amended and restated in its
entirety to read as follows:

“(b) GPU Product Pricing

The pricing for GPU Products shall be agreed [****]; provided, however that the
parties agree that such pricing shall be based on [****]. The price for
Engineering Wafers for GPU Products shall be determined by mutual written
agreement of the parties on a case-by-case basis.”

 

  (e) 2015 MPU and GPU Volume and Pricing Plan

(i) Subject at all times to the exclusivity obligations of the Agreement and the
GPU volume requirements set out in Section 2.1(c)(i) through (iii) and in this
Fourth Amendment, AMD and FoundryCo agree to use reasonable commercial efforts
to agree by [****], 2014 on the total wafer volume and associated pricing for
the annual period following December 31, 2014 (AMD will provide a non-binding
forecast of MPU and GPU Production Wafers by [****], 2014, to be confirmed by
AMD no later than [****], 2014 in accordance with the standard rolling [****]
month forecast process as set forth in the Original WSA). AMD shall provide
monthly rolling forecasts in accordance with the terms of the Agreement,
including for the Binding Forecast Period.

(ii) If AMD and FoundryCo are unable to agree by [****], 2014 on the total wafer
volume and associated pricing for the annual period following December 31, 2014,
then (X) the price for all MPU Products delivered by FoundryCo to AMD during
such period shall be calculated in accordance with Section 7.1(a) and Exhibit A
of the Original WSA and the MPU volume shall be calculated in accordance with
the binding forecast provisions set forth in Section 5.1 of the Original WSA,
and (Y) the price for all GPU Products delivered by FoundryCo to AMD during such
period shall be determined in accordance with Section 7.1(b) of the Agreement
and the GPU tape out and volume requirements shall be calculated in accordance
with this Fourth Amendment.

 

2. FUTURE TAPE OUTS, EXCLUSIVITY AND WAIVER PRODUCTS

(a) The Parties agree that with respect to calendar year 2014 and beyond, the
schedule for required tape outs in Exhibit A to the Third Amendment shall be
amended and restated in its entirety and the schedule for required tape outs
shall be as set forth in Exhibit B to this Fourth Amendment. AMD agrees that it
shall not [****]. For avoidance of doubt, as relates to the [****] Product only,
the Parties acknowledge that the tape out for the [****] Product at FoundryCo
remains subject to [****]. If [****], then AMD’s tape out obligations as set
forth in Exhibit B of this Fourth Amendment shall cease to continue with respect
to the [****] Product. However, the forgoing shall not constitute a waiver of
AMD’s exclusivity obligation with respect

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

6



--------------------------------------------------------------------------------

to the sourcing of the [****] Product from FoundryCo as set forth in the
Agreement, and AMD may not source the [****] Products from any other
manufacturer without FoundryCo’s written consent as evidenced by an amendment in
writing signed by the persons required pursuant to Section 5(c) of this Fourth
Amendment. Although the scheduled tape out dates with respect to all Products
set forth in Exhibit B hereto are best estimates based on information available
at the time of execution of this Fourth Amendment, and such timing is subject to
change by AMD based on business and market conditions and other factors, AMD
agrees that such tape out requirements apply to the underlying Products as they
are understood at the time of the execution of this Fourth Amendment and that
AMD may not avoid these requirements and the related required transitions of
Waiver Products and tape outs of the GPU Products and of Chipset Products to
FoundryCo by changing the names of Products or their scope. Should AMD decide to
cancel any of the listed Products, AMD agrees that it will not tape out any
future related Products or derivatives related to or emanating from such listed
Products, or any Products that will be sold as substitutes for such Products,
with any party other than FoundryCo. The Parties agree that a waiver granted to
a particular Product shall not apply to any Product manufactured at a different
node, notwithstanding that AMD may give both Products the same or similar
Product names.

(b) AMD hereby agrees that it will comply in full with the covenants and other
agreements concerning exclusivity of production of MPU Products by FoundryCo for
AMD as set forth in the Agreement, including without limitation the specific
waivers and transition provisions set forth in Sections 1(a) and 1(b) of the
Second Amendment. Since the Third Amendment, certain of the Waiver Products have
been or are in the process of being transitioned to FoundryCo. The names
assigned to the versions of certain Waiver Products to be manufactured by
FoundryCo are as set forth in Exhibit C of this Fourth Amendment. For clarity,
the original Waiver Products continue to be subject to the Waivers in accordance
with the terms of the Second Amendment.

(c) Except as set forth in this Fourth Amendment, each of AMD’s and FoundryCo’s
rights and obligations with respect to MPU Products, GPU Products and Chipset
Products shall remain as governed by the Agreement.

 

3. ADDITIONAL AGREEMENTS

(a) The Parties acknowledge that the tape out of the [****] Product with
FoundryCo as required by Section 1 of and Exhibit A to the Third Amendment has
not occurred. FoundryCo hereby agrees to a waiver solely with respect to the
[****] Product in exchange for AMD’s agreement to tape out and manufacture the
[****] Product [****] with FoundryCo. Except as set forth in the immediately
preceding sentence, FoundryCo reserves any rights or remedies FoundryCo has
arising out of or relating to the requirements of Section 4 of the Third
Amendment.

(b) As consideration for the agreements set forth in this Fourth Amendment
including [****], as well as for certain additional engineering services related
to future product development to be performed by FoundryCo in 2014 subject to
mutual agreement by the parties, in addition to other amounts payable by AMD to
FoundryCo pursuant to the Agreement, AMD

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

7



--------------------------------------------------------------------------------

shall pay FoundryCo $[****] in cash during calendar year 2014, [****]. AMD’s
payment obligations with respect to such payments shall be unconditional and AMD
shall pay such amounts without reduction, abatement, diminution, counterclaim,
set-off, defense, recoupment, deferment or other limitation, regardless of the
acts, breaches or omissions, or alleged acts, breaches or omissions, of
FoundryCo under the Agreement or otherwise, or for any other reason whatsoever.

(c) FoundryCo agrees to provide AMD, [****] during the 2014 Period up to a total
of [****] NPI Wafers (as defined below), as follows: (i) at [****], an aggregate
of [****] Wafers ([****] lots of [****] Wafers), and (ii) at [****], an
aggregate of [****] Wafers ([****] lots of [****] Wafers); provided, that in all
cases FoundryCo’s obligation to provide such [****] NPI Wafers to AMD shall be
subject to FoundryCo having available, unutilized capacity at such facilities to
manufacture such NPI Wafers as requested by AMD. As part of the [****] NPI
Wafers as set forth above, FoundryCo agrees to provide, to the extent requested
by AMD, [****] per Product per tape out. Other than as set forth in preceding
sentence, if AMD requests accelerated lead or cycle times for any NPI Wafers,
FoundryCo shall not have any obligation to provide such Wafers unless AMD agrees
to pay FoundryCo a per Wafer price not to exceed [****]. The term “NPI Wafers”
shall mean Wafer Outs of Product Development Wafers processed during the 2014
Period that are tied to a new Product introduction and are not Production Wafers
or multi-project wafers. For the avoidance of doubt, NPI Wafers are to be used
for engineering and engineering sampling purposes only and shall not be used for
production shipments. NPI Wafers will not be included in [****] any quality or
reliability criteria other than an applicable mutually agreed quality criteria
for such wafers.

 

4. SORTING AND MASK SERVICES

(a) The Parties agree that FoundryCo’s responsibility for providing sorting
services will be contingent on AMD meeting its obligations under Section 4 of
the Original WSA, which requires, among other things, for AMD to consign test
equipment to perform sort. Such equipment shall be installed and qualified in on
a timely basis so as to enable FoundryCo to meet its Product delivery
requirements. To the extent new equipment or upgrades to existing equipment are
required for FoundryCo to perform sorting services, the costs associated with
such equipment or upgrades (including but not limited to installation and
qualification expenses incurred by FoundryCo, not to exceed USD [****] per
system) shall be paid by AMD. If AMD has not consigned test equipment to perform
sort or cooperated with FoundryCo with regard to required upgrades on a timely
basis (meaning such time as would be sufficient to sort the Production Wafers in
the amount set forth in this Agreement by quarter), then each quarter FoundryCo
may ship to AMD the 2014 MPU and GPU Production Wafers in the amounts provided
for in the Agreement and AMD shall accept such Wafers whether or not they have
been sorted. To ensure that (a) there is sufficient sort capacity for the
delivery of the 2014 MPU and GPU Production Wafers, [****] and (b) there is
understanding between the Parties regarding who will have financial
responsibility for the foregoing consistent with the terms of this Fourth
Amendment (including, without limitation, any engineering that may be required),
the Parties will enter into a written arrangement addressing the above no later
than [****], 2014.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

8



--------------------------------------------------------------------------------

(b) To facilitate GF’s delivery, at its option, of sorted or unsorted Wafers at
a third party location during the 2014 Period, the Parties agree that they will
enter into a written arrangement similar to the arrangement outlined in the
letter from AMD to FoundryCo dated [****] to provide for the delivery of wafers
in a controlled fashion. The parties will use their best efforts to enter into
such arrangement on or before [****], 2014.

(c) AMD agrees that it shall procure mask services for 2014 MPU and GPU
Production Wafers provided by FoundryCo [****] from FoundryCo. The pricing
relating to mask services during the 2014 Period shall be as set forth in
Exhibit D.

 

5. MISCELLANEOUS

(a) Each of FoundryCo and AMD represents and warrants that this Fourth Amendment
has been duly authorized, executed and delivered by it, that this Fourth
Amendment is duly enforceable pursuant to its terms and that the execution,
delivery and performance of this Fourth Amendment does not conflict with
applicable law or any of its organizational documents or result in a breach or
violation of, or constitute a default under, any agreement to which it is a
respective party.

(b) Each of FoundryCo and AMD acknowledges the importance of prompt
collaboration and communication with respect to all communications and
announcements, whether by press release or otherwise, in respect of their
commercial relationship and, as such, agrees to work together and coordinate
such communications and announcements, and will make such communications and
announcements available to the other party in advance to the extent reasonably
possible. This Section 5(b) shall not affect, waive or otherwise amend the
existing provisions of the Agreement with respect to communications and
announcements.

(c) In order to avoid miscommunications or misunderstandings concerning whether
a Party has agreed to amend or waive any provision of the Agreement, no
amendments or waivers shall be effective or agreed by any Party unless such
amendment or waiver is expressed in a writing specifically identified as such
and signed by the Chief Executive Officer or Chief Financial Officer of
FoundryCo and by the Chief Executive Officer, Chief Financial Officer, current
Senior Vice President—Global Operations or current Senior Vice President—Global
Business Units of AMD, and no emails or other written communications, oral
communications or actions or inactions by employees of any Party that may be
inconsistent with the expressed written provisions of the Agreement shall serve
as a basis for any Party to argue or establish that an amendment, waiver, or
estoppel has been effected with respect to any written provision of this
Agreement.

(d) Other than as expressly provided in this Fourth Amendment, no other
amendments are being made to the Agreement, and all other provisions of the
Agreement shall remain in full force and effect in accordance with the terms of
the Agreement.

[Signature pages follow]

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Fourth Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized

 

ADVANCED MICRO DEVICES, INC.

By:

 

/s/ Devinder Kumar

Name:

  Devinder Kumar

Title:

  Chief Financial Officer

GLOBALFOUNDRIES INC.

By:

 

/s/ Sanjay Jha

Name:

  Sanjay Jha

Title:

  Chief Executive Officer

GLOBALFOUNDRIES U.S. INC.

By:

 

/s/ Sanjay Jha

Name:

  Sanjay Jha

Title:

  Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

2014 Period volume delivery and pricing schedules

[****]

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

Exhibit A (cont.)

 

MPU & GPU wafer pricing [****]

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

Exhibit A (cont.)

 

[****]

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

Exhibit B

Schedule for required tape outs

[****]

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

Exhibit C

Waiver Product Names as Modified

 

Previous Name

  

Modified Name

[****]    [****]          [****]    [****]          [****]    [****]

 

* Waivers of Products at [****] nm do not apply to any products at other nodes,
regardless of whether they are given the same or similar names.

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

Exhibit D

2014 Period Mask Price Table

 

Technology Node

  

Product

  

Mask Price

[****]

   [****]    [****]    [****]    [****]

[****]

   [****]    [****]    [****]    [****]

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.